per curiam:
Según fueron estipulados por las partes, los hechos pertinentes del caso de autos se narran a continuación.
Un agente de la Policía de Puerto Rico presentó una denuncia contra Juan Miranda Montalvo (en adelante Miranda) por infracción a la Ley de Bienes Raíces. Luego de llevarse a cabo la correspondiente vista para el arresto de Miranda, se le citó para juicio el 4 de enero de 2000 ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de San Germán.
Llegado el día del juicio, éste tuvo que ser suspendido debido a que el imputado compareció sin abogado y alegó que necesitaba contratar una representación legal. El foro de instancia accedió a la suspensión solicitada, y reseñaló el juicio para el 2 de marzo de 2000. El tribunal estuvo presidido por el juez Borges Vélez Collado.
El 2 de marzo de 2000 Miranda compareció ante el foro de instancia acompañado de su abogado, pero el juicio fue suspendido de nuevo a petición esta vez del Ministerio Pú-blico, que solicitó más tiempo para reinvestigar el caso. El juez Vélez Collado accedió a la solicitud referida y transfi-rió el caso para el 16 de marzo de 2000. Los testigos y el imputado quedaron citados en corte abierta.
*424El 16 de marzo de 2000 el juicio no se pudo celebrar tampoco debido a que el representante legal de Miranda estaba atendiendo otro asunto en otro tribunal. El Juez Vélez Collado volvió a acceder a la suspensión del juicio. Indicó que transfería el caso para el 18 de mayo de 2000. Quedaron los testigos y el imputado citados para esa fecha.
El juicio de Miranda tampoco se pudo celebrar el 18 de mayo de 2000 por la ausencia otra vez de su representante legal, el Ledo. Edwin H. Sepúlveda Valentín. En vista de esta situación, el juez Vélez Collado nada dispuso con res-pecto al abogado incompareciente pero sí emitió en contra de Miranda una orden de desacato. Al momento de impo-ner dicho desacato, el juez Vélez Collado manifestó lo si-guiente:
La vez anterior este caso se suspendió porque también usted compareció sin representación legal. La verdad que la con-ducta, yo no sé si es imputable a usted o no, pero yo se la voy a imputar a usted, después usted se defiende. Este Tribunal le va a imponer una fianza de $20,000 por el delito de desacato y ordena su ingreso en la cárcel hasta tanto preste los $20,000. Cualquier otro asunto, resuélvalo con su abogado y le vamos a conseguir una fecha de señalamiento para esta vista. (Enfasis suplido.) Memorando de Derecho, pág. 3.
El juez Vélez Collado emitió además la siguiente reso-lución:
Señalados los casos de referencia contra el acusado, Juan Miranda Montalvo, para juicio en el día de hoy, el Tribunal ordena su ingreso en una institución penal por desacato por no haber comparecido debidamente acompañado por su represen-tación legal, según le fuera ordenado el pasado 16 de marzo de 2000.
Se le impone de fianza la cantidad de $20,000 en efectivo, sin derecho al 10%. Memorando de Derecho, pág. 4.
Miranda fue ingresado de inmediato en la Cárcel Las Cucharas de Ponce. Poco después Miranda presentó ante el Tribunal de Primera Instancia, Sala Superior de Maya-güez, una solicitud de rebaja de fianza. La vista correspon-*425diente se celebró el 19 de mayo de 2000 ante el juez Torres Ramírez, quien rebajó la fianza a $500 y autorizó a que se prestara el 10% de ésta en efectivo. La fianza se prestó de inmediato.
Por la conducta referida, y previa la determinación de causa probable por razón de una queja, la Oficina de Asun-tos Legales de la Administración de los Tribunales (OAT) presentó una querella en contra del Hon. Borges Vélez Co-llado, Juez Municipal asignado a la Sala Municipal de San Germán del Tribunal de Primera Instancia, y le imputó los siguientes tres cargos:
PRIMER CARGO
El Honorable Juez Borges Vélez Collado incurrió en con-ducta impropia al violar el Artículo II Sección VII de la Cons-titución del Estado Libre Asociado de Puerto Rico que dispone que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley.
SEGUNDO CARGO
El Juez incurrió en conducta impropia contraria al Canon II de Ética Judicial de Puerto Rico, el cual obliga a todo juez a ser prudente, sereno, imparcial y cuidadoso en la interpreta-ción de la ley.
TERCER CARGO
El Honorable Juez incurrió en conducta impropia contraria al Canon XI de Ética Judicial de Puerto Rico el cual entre otras cosas obliga a todo juez a tener siempre presente que su único empeño debe ser el de impartir justicia de conformidad con el derecho aplicable, con absoluta ecuanimidad y sin pre-ocuparle el reconocimiento que pueda darse a su labor, ni la crítica injusta. Informe de la Comisión, págs. 1-2.
En esencia, adujo la OAT que el querellado encontró a Miranda incurso en desacato sin saber si la incomparecen-cia de su abogado al juicio era imputable a Miranda, lo que dio lugar a que éste fuese privado de su libertad e ingre-sado a la cárcel durante un día, mientras consiguió una rebaja sustancial de la excesiva fianza que le fue fijada por el querellado.
El querellado, por su parte, contestó la querella y adujo *426en esencia que había actuado conforme a derecho y de buena fe, y que no había incurrido en violación alguna de los Cánones de Ética Judicial.
Así las cosas, el caso fue sometido a la consideración de la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instan-cia y del Tribunal de Circuito de Apelaciones (la Comisión), que luego de señalar la vista evidenciaría correspondiente, acogió una solicitud de las partes de que aceptase la esti-pulación de hechos acordada por éstas y diese el caso por sometido con arreglo al expediente.
Luego de deliberar, la Comisión rindió su informe y de-terminó, en esencia, lo siguiente: primero, que el juez Vélez Collado había actuado incorrectamente al imponer un des-acato a Miranda sin que tuviera fundamento alguno para atribuirle a él la ausencia de su abogado al juicio; segundo, que el juez Vélez Collado sabía o debió saber que la sus-pensión en cuestión no era imputable a Miranda debido a que, como regla general, el cliente no tiene control para obligar la comparecencia de su abogado a una vista; ter-cero, que las expresiones del juez Vélez Collado al impo-nerle el desacato referido a Miranda reflejaban “irritación y una indiferencia y despego a la verdad jurídica”; cuarto, que la imposición de una fianza excesiva de $20,000, sin permitir la prestación del 10%, no fue una medida cautelar sino punitiva, que constituyó una actuación “desenfrenada, desproporcional e inmoderada, que reflejaba una antagó-nica disposición de ánimo”.
Con arreglo a las determinaciones anteriores, la Comi-sión concluyó que el juez Vélez Collado no había observado la “imparcialidad fundamental” que le debía al imputado, por lo que lo había privado de su libertad erróneamente. Concluyó asimismo que como regla general la comisión de errores de hecho o de derecho por un juez no constituye una violación a los Cánones de Ética Judicial, pero que en *427el caso de autos la violación por el juez Vélez Collado del debido proceso de ley había sido “de tal magnitud y de tal excepción” que constituía una violación de los referidos cá-nones de ética. Finalmente, la Comisión concluyó que la conducta del juez Vélez Collado en el caso de autos había sido un hecho aislado, de excepción, dentro de la totalidad del desempeño de sus funciones como juez. Evidentemente, la Comisión le dio mucho peso a los hechos estipulados por las partes a los efectos de que Vélez Collado se desempe-ñaba como juez desde 1994, que nunca antes se había pre-sentado queja alguna en su contra, que había sido reco-mendado para renominación con una evaluación excelente, y que tenía un historial profesional y personal intachable.
El juez Vélez Collado está próximo a jubilarse, para lo cual le falta menos de un (1) año.
Con arreglo a lo anterior, la Comisión nos recomendó en su informe que procedía la censura del juez Vélez Collado por la conducta narrada antes.
Luego de examinar detenidamente el expediente de este caso y de ponderar asimismo el informe de la Comisión, estimamos correcta la evaluación realizada por ésta. No cabe duda de que la conducta del juez Vélez Collado en el incidente que aquí nos concierne rebasó los límites de un mero error de derecho. No actuó el juez en esa ocasión con la serenidad, la imparcialidad y la ecuanimidad que exigen los Cánones II y XI de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Por estas razones lo censuramos.(1)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López hace constar que, aun cuando está conforme con la determinación del Tribu*428nal en cuanto a que la actuación del Juez Vélez Collado trascendió los límites de un mero error de derecho, razón por la cual amerita que se le discipline, es del criterio que, para ser consecuentes en sus decisiones, el Tribunal debe-ría suspender de empleo y sueldo al Juez Vélez Collado, al igual que lo hizo en el caso In re Cruz Aponte, 159 D.P.R. 170 (2003), caso en que la actuación de la Juez fue pro-ducto de una provocación. El Juez Asociado Señor Rivera Pérez disintió por entender que lo aquí resuelto resulta incompatible con lo dispuesto por este Tribunal en el caso In re Hon. Díaz García, T.P.I., 158 D.P.R. 549 (2003). La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton no intervinieron.

 Es evidente que los hechos de este caso son distintos en nuestro criterio a los de In re Cruz Aponte, 159 D.P.R. 170 (2003), por lo que limitamos aquí nuestra sanción a una censura.